Citation Nr: 0925021	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  02-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for degenerative joint disease/degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the left knee.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint 
disease of the right knee.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran retired from active military service in December 
1996.  He served 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran's appeal derives from an August 2001 rating 
decision that denied increased schedular disability ratings 
for service-connected degenerative joint disease/degenerative 
disc disease of the lumbosacral spine (evaluated as 40 
percent disabling), degenerative joint disease of the right 
knee (evaluated as 10 percent disabling) and degenerative 
joint disease of the left knee (evaluated as 10 percent 
disabling).  In addition, the RO denied referral for 
extraschedular consideration of each of these disabilities 
under 38 C.F.R. § 3.321(b)(1).  Furthermore, the RO denied a 
TDIU on the basis that the Veteran's service-connected 
disabilities did not meet the schedular percentage required 
in 38 C.F.R. § 4.16(a), and denied referral for 
extraschedular consideration under 38 C.F.R. § 4.16(b) as 
well.

The Veteran's claims were initially before the Board in July 
2004, at which time they were remanded for additional 
development.  The Veteran's claims were subsequently returned 
to the Board and in an April 2006 decision, the Board denied 
increased disability ratings for the Veteran's service-
connected disabilities on appeal, but remanded the Veteran's 
claim for a TDIU.  

The Veteran appealed to the Court of Appeals for Veterans 
Claims (Court) that part of the Board's April 2006 decision 
that denied increased disability ratings for the claimed 
service-connected disabilities.  In May 2007, the Court 
vacated the Board's decision and remanded it pursuant to a 
Joint Motion for Remand.  In the Joint Motion for Remand, it 
was instructed that the issue of the applicability of 
38 C.F.R. § 3.321(b)(1) [extra-schedular consideration] be 
given to the Veteran's claims.

In this regard, the Board notes the question of 
extraschedular consideration was addressed in the August 2001 
rating decision and the June 2002 Statement of the Case.  
Subsequent adjudications, however, did not address the 
question of extraschedular consideration despite the receipt 
of significant evidence since June 2002, including VA 
treatment records, Social Security Administration records, 
and VA examination reports.  Thus, in September 2007, the 
Board remanded the Veteran's claims to the AMC for this 
consideration to occur.  In addition, the Board noted the 
outstanding remand of the claim for a TDIU.

In April 2009, the AMC issued a Supplemental Statement of the 
Case in which it addressed/re-adjudicated all four of the 
Veteran's claims on appeal including consideration of whether 
increased disability ratings or a TDIU are warranted on 
either a schedular or extraschedular basis.  Unfortunately, 
due process requires that the Board remand the Veteran's 
claims again.

First, with regard to the Veteran's lumbosacral spine 
disability, the Board notes that this claim was filed in 
December 2000.  Thus, the appeal period includes two 
revisions of the rating criteria related to spine 
disabilities.  The first revision, effective September 23, 
2002, amended the criteria for diagnosing and evaluating 
intervertebral disc syndrome under Diagnostic Code 5293.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The second revision, 
effective September 26, 2003, changed the diagnostic codes 
for spine disorders to 5235 through 5243.  In addition, 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51443 (Aug. 27, 2003).  The April 2009 Supplemental 
Statement of the Case, however, only evaluated the Veteran's 
disability under the new rating criteria effective September 
26, 2003.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
will evaluate the Veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations, applying the rating criteria that is the most 
beneficial to the Veteran.  Moreover, VA's Office of General 
Counsel has determined that amended rating criteria can only 
be applied prospectively (i.e., from the effective date 
unless otherwise indicated), meaning the prior rating 
criteria can only be applied to evaluate the Veteran's 
disability prior to the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.  Thus, the failure to consider 
whether the old criteria are more favorable to the Veteran 
makes the AMC's adjudication of this claim legally 
inadequate.  

In addition, it appears that the AMC failed to consider all 
the new evidence developed since the Board's decision in 
April 2006.  The Supplemental Statement of the Case only 
lists the report of a January 2009 VA examination and the 
Veteran's October 2007 VCAA notice response as evidence 
considered.  The claims file, however, includes additional 
evidence such as the report of a July 2006 VA examination, 
Social Security Administration medical and adjudication 
records, and VA treatment records March 2006 through August 
2008.  There is no indication in the claims file that this 
evidence has ever been considered in readjudicating the 
Veteran's claims. 

This additional evidence is relevant to the Veteran's claims, 
especially as to whether referral for extraschedular 
consideration is warranted.  In the July 2006 VA examination 
report, conducted in accordance with the Board's April 2006 
remand instruction, the examiner rendered an opinion that the 
Veteran's service-connected disabilities of degenerative disc 
disease and degenerative arthritis of his lumbar spine as 
well as degenerative joint disease of his knees do prevent 
him from engaging in substantial gainful employment.  
Furthermore, the Social Security Administration adjudication 
records contain the favorable decision of an Administrative 
Law Judge in which he finds that the evidence of record shows 
the Veteran has not engaged in substantial gainful activity 
since December 2000; that he has the following "severe" 
impairments:  degenerative joint disease of the knees and 
degenerative disc disease of the lumbar spine with herniation 
and spinal stenosis; that the Veteran is incapable of 
performing work activity on a sustained basis at any 
exertional level; that the Veteran is unable to perform the 
requirements of his past relevant work; and that the Veteran 
has a residual functional capacity for less than sedentary 
work and, based on this, he cannot make an adjustment to any 
work that exists in significant numbers in the national 
economy.

This evidence creates at least a reasonable doubt that the 
service-connected disabilities at issue cause marked 
interference with employment and/or cause the Veteran to be 
unable to secure and follow substantially gainful employment 
due to these service-connected disabilities.  For this 
reason, the Board finds that referral for extraschedular 
consideration is warranted, and remands for the Veteran's 
claims to be forwarded to the Director, Compensation and 
Pension Service, for said consideration.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim for 
an increased disability rating in excess 
of 40 percent for service-connected 
degenerative joint disease/degenerative 
disc disease of the lumbosacral spine, 
evaluating this disability under both the 
old and new rating criteria and applying 
the one that is most favorable to the 
Veteran.  

2.  Refer the Veteran's claims to the 
Director of the Compensation and Pension 
Service for extra-schedular evaluation of 
each increased rating claim under 38 C.F.R. 
§ 3.321(b)(1) and the TDIU claim under 
38 C.F.R. § 4.16(b).  

3.  If such action does not resolve the 
claims, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

